mo CO ~~ NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-07946-DMG-MRW Document 19 Filed 12/07/20 Page1lof3 Page ID #:105

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

JONAS JODICKE,
Plaintiff,

V. Civil Action No.: 20-cv-7946

| AARON CARTER.

Defendant.

 

AFFIDAVIT OF SERVICE

I declare under oath that I am 18 years or older and not a party to the action and

that I served THE FOLLOWING DOCUMENTS: 1) Motion for Default Judgment; 2)

Declaration of Jonas Jédicke; 3) Declaration of David Deal; and 4) Declaration of

Michael Reese; on the Defendant in Los Angeles County, California on December 4,

2020 at the following location: 42502 Valley Vista Drive, Lancaster, CA 93536 by

 

handing the documents to a person identified to me as the Defendant: Aaron Carter.

60.
I have charged the following fees for my services in this matter: Fee $ 30

 

 
NM

i

Co C6e “4 OH

10
I]
12

13
14

15
16
ly
18
19
20

21
22
ZD
24
25

26

27 |

28

 

 

 

 

 

Case 2:20-cv-07946-DMG-MRW Documen t19 Filed 12/07/20 Page 2of3 Page ID #:106

VERIFICATION

I declare under penalty of perjury under the law of California that the foregoing

is true and correct.

Executed on the 4% day of December 2020

Los Angeles County, California

    

1 OU —- DOH
Date

| <2 Ve
(Printed Signature)

 

Signature

 

 
Case 2:20-cv-07946-DMG-MRW Document 19 Filed 12/07/20 Page 3of3 Page ID #:107
